Exhibit 10.1

 

 

 

 

 

 

SECOND MORTGAGE MODIFICATION AGREEMENT   Dated: As of October 22, 2020   between
  555 N Research Corporation   having an office at:   555 North Research Place
Central Islip, New York 11722   (the “Mortgagor”)   and   HSBC Bank USA,
National Association a national banking association organized under the laws of
the United States of America   having an office at:   534 Broad Hollow Road
Melville, New York 11747   (the “Mortgagee”)   LOCATION OF PREMISES:

 

  Street Address : 555 North Research Place, Central Islip, NY   County of :
Suffolk   State of : New York   Section : 164.00   Block : 04.00   Lot : 007.001

 

 

--------------------------------------------------------------------------------

 

 

SECOND MORTGAGE MODIFICATION AGREEMENT

 

Second Mortgage Modification Agreement (hereinafter referred to as this
“Agreement”) dated as of October 22, 2020 between HSBC Bank USA, National
Association, having an office at 534 Broad Hollow Road, Melville, New York 11747
(the “Mortgagee”) and 555 N Research Corporation, a New York corporation, having
an office at 555 North Research Place, Central Islip, New York (the
“Mortgagor”).

 

WITNESSETH:

 

WHEREAS, the Mortgagor and the Mortgagee executed an Fee and Leasehold Mortgage,
Security Agreement and Fixture Filing dated November 30, 2017 which was modified
by Mortgage Modification Agreement dated August 5, 2019 (collectively, including
any modifications, restatements or substitutions thereof, the “Mortgage”) in
connection with a certain mortgage loan made by the Mortgagee in favor of the
Mortgagor in the original principal amount of Ten Million Three Hundred
Eighty-Seven Thousand Five Hundred and 00/100 ($10,387,500.00) Dollars and
interest thereon (the “Loan”) encumbering premises described in the Mortgage,
which Mortgage secures a certain Note in the original principal amount of Ten
Million Three Hundred Eighty-Seven Thousand Five Hundred and 00/100
($10,387,500.00) Dollars dated November 30, 2017 (including any modifications,
restatements or substitutions thereof, the “Note”); and

 

WHEREAS, the Mortgagor has requested that the Mortgagee amend the Liquidity
Covenant contained in Section 1.11(f) of the Mortgage, and the Mortgagee is
willing to amend the Liquidity Covenant in Section 1.11(f) of the Mortgage,
subject to the further provisions herein.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Mortgagee and the Mortgagor agree as follows:

 

1.     The Mortgagor represents and warrants that the principal amount
outstanding under the Note, as of October 4, 2020, is $9,378,105 together with
interest thereon (the “Indebtedness”), which Indebtedness is due and owing
without counterclaims, defenses or offsets.

 

2.     Section 1.11(f) of the Mortgage as previously modified on August 5, 2019,
is hereby deleted and the following Section 1.11(f) shall be inserted in lieu
thereof:

 

“(f)     CVD Equipment Corporation and its consolidated subsidiaries shall own
and maintain minimum Liquid Assets of at least (i) $3,500,000 as of September
30, 2020, (ii) $3,750,000 as of March 31, 2021, and (iii) $3,000,000 as of
September 30, 2021 and $3,000,000 as of each quarter end thereafter as
determined by the Mortgagee. As used herein, the term "Liquid Assets" shall be
deemed to mean assets of the following types and nature so long as such are not
pledged, encumbered, hypothecated, subject to rights of offset or otherwise
restricted:

 

 

--------------------------------------------------------------------------------

 

 

(i)     readily marketable obligations issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

 

(ii)     time deposits with, or insured certificates of deposit or bankers'
acceptances of, any commercial bank that (i) (A) is Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (iii) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 180 days from the date of acquisition thereof;

 

(iii)     commercial paper issued by any entity organized under the laws of any
state of the United States of America and rated at least "Prime‑1" (or the then
equivalent grade) by Moody's or at least "A‑1" (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof; and

 

(iv)     demand deposit accounts, money market accounts or similar investments
classified in accordance with GAAP as current assets of CVD Equipment
Corporation and its consolidated subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by financial institutions that have the highest rating obtainable
from either Moody's or S&P, and the portfolios of which are limited solely to
investments of the character, quality and maturity described in clauses (i),
(ii) and (iii) of this definition.”

 

3.     The Mortgagor hereby reaffirms and ratifies all of the terms, conditions,
representations and covenants contained in the Assignment of Leases and Rents
executed by the Mortgagor dated November 30, 2017 and an ADA and Environmental
Indemnity Agreement dated November 30, 2017.

 

 

--------------------------------------------------------------------------------

 

 

4.     Except as expressly provided in this Agreement, all of the terms,
provisions, covenants and conditions of the Loan Documents (as defined in the
Mortgage but as may be restated on the date hereof) shall be and remain in full
force and effect as written therein, unmodified hereby. The Mortgagor hereby
further ratifies and acknowledges the continuing validity and enforceability of
the Loan Documents as herein modified and the obligations and liens evidenced
thereby. In the event of any conflict between the terms, provisions, covenants
and conditions of this Agreement and the Loan Documents, this Agreement shall
control. This Agreement shall not waive, suspend, diminish or impair the Loan
Documents or the obligations, liabilities, liens or security interests
represented thereby.

 

5.     The execution and delivery of this Agreement shall not extinguish the
Indebtedness and no part thereof shall be discharged, distributed, cancelled or
impaired by the execution and delivery of this Agreement or any further
instruments securing the Indebtedness and any other or further indebtedness.

 

6.     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW. This Agreement constitutes the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

 

7.     By executing this Agreement, the undersigned represents that the
Mortgagor has the power to execute this Agreement, and the execution of this
Agreement has been duly authorized by all necessary corporate action, and that
the authority of the undersigned to execute this Agreement as Chief Financial
Officer and bind the Mortgagor as stated in the Secretary Certificate-Corporate
Borrower of even date herewith.

 

8.     This Agreement may be executed in one or more counterparts (including by
facsimile or PDF electronic transmission), each of which shall be deemed an
original, and all of which shall constitute one and the same Agreement.

 

9.     This Agreement and the other documents to be delivered hereunder,
constitute the valid and binding obligation of the Mortgagor and are enforceable
against the Mortgagor in accordance with their terms, provisions, covenants and
conditions.

 

10.     The Mortgagor represents and warrants that it is, and shall continue to
be, in compliance with all of the covenants, representations and warranties
contained in the Loan Documents.

 

11.     In the event any one or more of the provisions contained in this
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision of this Agreement, but this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained herein or therein.

 

 

--------------------------------------------------------------------------------

 

 

12.     This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, executors, administrators,
successors, legal representatives and assigns.

 

13.     This Agreement shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Agreement to be
drafted.

 

[Remainder of this page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Second Mortgage Modification Agreement has been duly
executed by the Mortgagor and the Mortgagee on the date written in the opening
paragraph of this Agreement.

 

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

 

 

 

By:

 

 

 

 

Shaun R. Kleinman

 

 

 

Senior Vice President

 

 

 

 

 

555 N RESEARCH CORPORATION 

 

 

 

 

 

 

BY:

 

 

 

 

Thomas McNeill

 

 

 

Chief Financial Officer

 

 

STATE OF ILLINOIS )ss:

 

 

On the                       day of October in the year 2020, before me, the
undersigned, personally appeared Shaun R. Kleinman, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose
name is subscribed to the within instrument and acknowledged to me that he
executed the same in his/her/their capacity, and that by his signature on the
instrument, the individual, or the person upon behalf of which the individual
acted, executed the instrument, and that such individual made such appearance
before the undersigned in the County of Cook in the State of Illinois.     .

 

 

        (signature and office of individual taking acknowledgment)  

 

 

STATE OF NEW YORK )   )ss.: COUNTY OF SUFFOLK )

 

On the      day of October in the year 2020, before me, the undersigned,
personally appeared Thomas McNeill, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual(s) whose name(s) is
(are) subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their capacity(ies), and that by
his/her/their signature(s) on the instrument, the individual(s), or the person
upon behalf of which the individual(s) acted, executed the instrument.

 

 

     

Notary Public

 

 

 

 

 